DETAILED ACTION
The Preliminary Amendment has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Each of the independent claims 1, 8, and 20 recite “A high throughput system for sorting a plurality of different small object types into a plurality of cells of at least one small object cassette, said system comprising:  at least one small object cassette . . .”  Are these two recitations of “at least one small object cassette” referring to the same limitation?  Claim 1 recites “”a cassette processing station” and “at least one cassette processing station”  Are these the same “cassette processing station”?   Also, claim 2 recites “the small object distribution subsystem”. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deppermann (US 2006/0042527 A1).  Deppermann discloses a high throughput system for sorting a plurality of different small object types into a plurality of cells of at least one small object cassette, said system including at least one small object cassette (90) comprising a plurality of small object cells (see at least Fig. 7 and para. 0061, “compartments in the respective trays”); an automated conveyor system (30) structured and operable to transport the cassette(s) to a cassette processing station; at least one cassette processing station (26) accessible by the conveyor system; and a central control system comprising a computer-based controller communicatively connected to at least the conveyor system and each cassette processing station, the central control system structured and operable to control operations of the conveyor system and each cassette processing station (see at least para. 0062, “Under appropriate control the .
Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shibasaki et all. (US 9,364,397).  Regarding claim 1, Shibasaki discloses a high throughput system for sorting a plurality of different small object types into a plurality of cells of at least one small object cassette, said system including at least one small object cassette (20) comprising a plurality of small object cells (26); an automated conveyor system (30) structured and operable to transport the cassette(s) to a cassette processing station (10); at least one cassette processing station (10) accessible by the conveyor system; and a central control system comprising a computer-based controller (80) communicatively connected to at least the conveyor system and each cassette processing station, the central control system structured and operable to control operations of the conveyor system and each cassette processing station (see at least Fig. 6).  Regarding claim 8, Shibasaki discloses a high throughput system for sorting a plurality of different small object types into a plurality of cells of at least one small object cassette, said system including at least one small object cassette (20) comprising a plurality of small object cells (26); an automated conveyor track structured (32) and operable to transport the cassette(s) from a loading location (see at least Fig. 1, generally at 34, upstream of 10) on the conveyor track to a unloading location (see at least Fig. 1, generally at 36, downstream of 10) on the conveyor track; at least one cassette processing station (10) disposed over the conveyor track such that the conveyor track extends through each cassette processing station and under a small object distribution subsystem (12) of each respective cassette processing station; and a .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibasaki et al. (US 9,364,397) in view of Geltser et al. (US 2004/0154688).  Regarding claim 2, Shibasaki discloses a high throughput system for sorting a plurality of different small object types into a plurality of cells of at least one small object cassette, said system including at least one small object cassette (20) comprising a plurality of small object cells (26); an automated conveyor system (30) structured and operable to transport the cassette(s) to a cassette processing station (10); at least one cassette processing station (10) accessible by the conveyor system; and a central control system .
Allowable Subject Matter
Claim 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 3-7 and 10-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Bentele et al. (US 8,406,916 B2) and Boutin (US 8,230,662) both disclose automated conveyor systems which transport cassettes having compartments to a cassette processing station.  Horev et al. (2011/0282488 A1) discloses a counting and parsing device for small objects, but it would be obvious to combine the teachings of Horev with Deppermann since Deppermann discloses only a single object being placed into each compartment of a cassette.  There is no need for a counting device in Deppermann.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK HEWEY MACKEY whose telephone number is (571)272-6916.  The examiner can normally be reached on M - F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK H MACKEY/           Primary Examiner, Art Unit 3659